          Case 2:15-cr-00114-JS Document 84 Filed 09/13/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                  :
                                          :      CRIMINAL ACTION
            vs.                           :
                                          :      NO. 15-CR-114
AMIN DE CASTRO                            :



                                        ORDER


  AND NOW, this      13th           day of September, 2021, it is hereby ORDERED that

Amin De Castro's Petition for Writ of Error Coram Nobis (ECF Nos. 75 and 76) is DENIED for

the reasons stated in the contemporaneously filed Memorandum Opinion.



                                                 BY THE COURT:




                                                 /s/ Juan R. Sanchez
                                                 ___________________________
                                                 Juan R. Sanchez,     C.J.
